Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with refusing a direct order after he told a correction sergeant that he was not going on a scheduled medical appointment the next day. He was found guilty of the charge following a tier II disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
The Attorney General has advised this Court that, subsequent to the commencement of this proceeding, the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, insofar as petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Jenkins v Goord, 24 AD3d 923, 924 [2005]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.